DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 6, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the second frequency is an integer multiple of the first frequency.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard et al. (U.S. Publication No. 2019/0190247 A1).


With respect to claim 1, Bernard et al. discloses a method for detecting an isolation fault in an electrical installation by means of a detecting device associated with an electrical load supplied by the electrical installation (para 0012, lines 1-3), the electrical installation comprising an isolation monitor configured to inject a measurement signal into the electrical installation (para 0014, lines 1-5), said injected signal comprising a first component (V1) (para 0048, lines 23-31; the power supply 14 includes a voltage converter for supplying power to the electronic processing circuits) oscillating periodically at a predefined first frequency and a second component (V2) oscillating periodically at a predefined second frequency (para 0048, lines 32-39; supplying a second measurement second), the electrical phases (P1, P2, P3, N) of the installation being normally isolated from ground (para 0063, lines 1-5), the method comprising steps consisting in:
measuring an AC electrical voltage between phase conductors of the electrical load to be monitored and ground (para 0048, lines 23-31), and an electric fault current flowing between said electrical load and ground (para 0040, lines 1-12);
identifying, in the measured electrical voltage, at least one first component oscillating at the predefined first frequency and one second component oscillating at the predefined second frequency (para 0056, lines 1-11);
calculating an impedance (Zd) of the electrical fault from the fault current measurements and from the measured electrical voltage (para 0049, lines 1-12);
calculating an impedance (Zg) of the electrical installation from the first and second components identified in the measured electrical voltage (para 0049, lines 1-12);
selecting a predetermined case from a predefined list, depending on the calculated impedances, on the measured electrical voltage and on the measured fault current (para 0051, lines 8-21); and
identifying an operating condition of the electrical installation on the basis of the selected predetermined case (para 0052, lines 10-13).

With respect to claim 2, Bernard et al. discloses the method according to Claim 1, wherein the predetermined case is also chosen depending on the calculated values of the impedance of the electrical fault and of the impedance of the electrical installation (para 0062, lines 1-20; calculates the duration of injection or flow of the test current; a step then determines the state of the two differential protection chains after the flow of the test current).

With respect to claim 3, Bernard et al. discloses a method The method according to Claim 1, wherein the step of selecting the predetermined case comprises verifying the calculated values of the impedance of the electrical fault and of the impedance of the electrical installation in order to detect an aberrant value (para 0062, lines 1-20; calculates the duration of injection or flow of the test current; a step then determines the state of the two differential protection chains after the flow of the test current).

With respect to claim 4, Bernard et al. discloses the method according to Claim 1, wherein each of the predetermined case is associated with one or more fault current values and with one or more network voltage values that correspond to a specific state of the installation, and wherein of selecting the predetermined case comprises selecting said case that corresponds to the fault current and electrical voltage values measured beforehand (para 0062, lines 1-20; calculates the duration of injection or flow of the test current; a step then determines the state of the two differential protection chains after the flow of the test current).

With respect to claim 5, Bernard et al. discloses the method according to Claim 1, wherein the calculated impedance value is displayed by the locating device and/or is sent to a remote site by the locating device (para 0065, lines 1-3).

With respect to claim 7, Bernard et al. discloses the method according to claim 1, wherein the second frequency is higher than the first frequency (para 0056, lines 1-6).

With respect to claim 8, Bernard et al. discloses the method according to Claim 1, wherein, prior to the voltage measurement, a first apparatus connected between the electrical phase of the installation and ground injects a measurement signal into the installation (para 0014, lines 1-5), the injected signal comprising a component oscillating periodically at the first frequency and a component oscillating periodically at the second frequency (para 0048, lines 32-39; supplying a second measurement second).

With respect to claim 9, Bernard et al. discloses a device for detecting an isolation fault in an electrical installation (para 0012, lines 1-3), characterized in that this wherein the device is configured to implement steps consisting in:
measuring an AC electrical voltage between phase conductors of the electrical load to be monitored and ground, and an electric fault current flowing between said electrical load and ground (para 0048, lines 23-31);
 identifying, in the measured electrical voltage (para 0048, lines 23-31), at least one first component oscillating at a predefined first frequency and one second component oscillating at a predefined second frequency (para 0040, lines 1-12)
calculating an impedance of the electrical fault from the fault current measurements and from the measured electrical voltage (para 0049, lines 1-12), calculating an impedance of the electrical installation from the first and second components identified in the measured electrical voltage (para 0049, lines 1-12); selecting a predetermined case from a predefined list, depending on the calculated impedances, on the measured electrical voltage and on the measured fault current (para 0051, lines 8-21); and identifying an operating condition of the electrical installation on the basis of the selected predetermined case (para 0052, lines 10-13).

With respect to claim 10, a system for detecting an isolation fault in an electrical installation, the electrical phases of the installation being normally isolated from ground (para 0063, lines 1-5) the detecting system comprising a first apparatus connected between an electrical phase of the installation and ground (para 0048, lines 23-31) and a second apparatus associated with an electrical load supplied by the electrical installation (para 0040, lines 1-12), the detecting system being characterized in that the first apparatus is configured to inject a measurement signal into the installation (para 0049, lines 1-12), said injected signal comprising a first component oscillating periodically at a predefined first frequency (para 0056, lines 1-11) and a second component oscillating periodically at a predefined second frequency (para 0056, lines 1-11), and in that the second apparatus is according to the detecting device of Claim 9 (para 0051, lines 8-21). 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866